FILE COPY




                          Fourth Court of Appeals
                                San Antonio, Texas
                                       March 1, 2022

                                    No. 04-21-00472-CR

                                John Richard CARDENAS,
                                        Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

                 From the 290th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2019CR8792
                          Honorable Jennifer Pena, Judge Presiding


                                      ORDER
        Appellant’s brief was due on February 24, 2022. However, the appellant has filed a
motion requesting an extension of time to file the appellant’s brief on March 26, 2022. The
motion is GRANTED in part. The appellant’s brief is due on or before March 23, 2022. No
further extensions of time will be granted absent extenuating circumstances.


                                                  _________________________________
                                                  Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 1st day of March, 2022.



                                                  ___________________________________
                                                  MICHAEL A. CRUZ, Clerk of Court